Citation Nr: 1606909	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to a service-connected perineum scar, status post perianal fistula repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board has rephrased the Veteran's claim of entitlement to service connection for depression as a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As a preliminary matter, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In a May 2013 Statement of the Case (SOC), the RO denied a disability rating in excess of 10 percent for a perineum scar.  A copy of the SOC was uploaded into VBMS.  The same day, a separate VA Form 9 was also uploaded.  It was entirely blank.  There are documents dated in May 2013, July 2013, and August 2013 related to the scheduling of a Decision Review Officer (DRO) hearing with regard to the Veteran's "appeal."  The record is clear that the "appeal" in question was entitlement to service connection for depression, as the October 2013 DRO informal conference report discussed only that issue.  By consistently treating a claim as if it is part of a timely filed substantive appeal, including through such actions as certifying the issue to the Board, the Court has held that VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  In this case, the RO did not treat the Veteran's increased rating claim as if it were on appeal.  Additionally, the Board did not take testimony on this issue at the November 2015 hearing.  It is clear from the record that the blank May 2013 VA Form 9 was simply a scanned copy of the attachment sent with the May 2013 SOC.  The issue of entitlement to a disability rating in excess of 10 percent for a perineum scar is not before the Board.  

In June 2015, the Veteran's representative submitted VA treatment records without waiving the Veteran's right to have them initially considered by the RO.  As this case was certified to the Board in April 2015, the Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Veteran testified at a hearing in November 2015 before the undersigned.  A copy of the transcript is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case for the following reasons.  

First, there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  In January 2012, the Veteran submitted a VA Form 21-4142, the release form used to allow the RO to obtain records from private health care providers.  However, the providers listed by the Veteran (Drs. W. V., H. K., V. J., and D. C.) are his care providers from the VA Medical Center (VAMC) in West Los Angeles and the VA Ambulatory Care Center in Los Angeles.  He stated that he received treatment from these providers in October 2011 and January 2012.  These records were not associated with the record.  Additionally, at his November 2015 hearing, the Veteran testified that he regularly attended mental health counseling and therapy at the VA medical facility on "Temple," which is the name of the street on which the VA Ambulatory Care Center is located.  He stated that he last attended it in July 2015.  The Veteran's representative subsequently submitted one treatment record from July 2015, but the other records have not been obtained.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Second, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As a result, an adequate etiology opinion for a secondary service connection claim must address both the causation and aggravation prongs of the nexus element.  The Veteran underwent a VA psychiatric examination in October 2011.  The examiner addressed the causation prong, but did not address whether the Veteran's major depression was aggravated by his service-connected perineum scar.  Therefore, the opinion is inadequate and a new opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist and are not currently associated with the Veteran's claims file, including VA treatment records from the VAMC in West Los Angles and the VA Ambulatory Care Center in Los Angeles.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Provide the Veteran's claims file to a qualified clinician so a supplemental opinion may be provided for his acquired psychiatric disorder.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the examiner's attention is called to the following:

i. A June 2010 private medical record from Dr. E. R., which discussed the Veteran's physical condition and depression.

ii. The report of the October 2011 VA examination.  

iii. The October 2013 DRO informal conference report.  

iv. The Veteran's November 2015 hearing testimony.  

c. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was proximately due to or the result of his service-connected perineum scar.

ii. Whether it is at least as likely as not that the acquired psychiatric disorder was aggravated beyond its natural progression by his service-connected perineum scar.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




